Exhibit 8.01 List of Subsidiaries Subsidiary Jurisdiction of Organization Name Under Which the Subsidiary Does Business BRF Energia S.A. (p) Brazil BRF Energia S.A. BRF GmbH Austria BRF GmbH Al Khan Foodstuff LLC ("AKF") (k) Oman Al Khan Foodstuff LLC ("AKF") Al-Wafi Food Products Factory LLC (l) United Arab Emirates Al-Wafi Food Products Factory LLC Alimentos Calchaquí Productos 7 S.A. (i) (t) Argentina Alimentos Calchaquí Productos 7 S.A. Badi Ltd. United Arab Emirates Badi Ltd. Al-Wafi Al-Takamol International for Foods Products Saudi Arabia Al-Wafi Al-Takamol International for Foods Products BRF Al Yasra Food K.S.C.C. ("BRF AFC") Kuwait BRF Al Yasra Food K.S.C.C. ("BRF AFC") BRF Foods GmbH Austria BRF Foods GmbH FFM Further Processing Sdn. Bhd. (q) Malaysia FFM Further Processing Sdn. Bhd. BRF Foods LLC Russia BRF Foods LLC BRF France SARL France BRF France SARL BRF Global Company Nigeria Ltd. Nigeria BRF Global Company Nigeria Ltd. BRF Global Company South Africa Proprietary Ltd. South Africa BRF Global Company South Africa Proprietary Ltd. BRF Global Company Nigeria Ltd. Nigeria BRF Global Company Nigeria Ltd. BRF Global GmbH (b) Austria BRF Global GmbH Qualy 5201 B.V. (b) The Netherlands Qualy 5201 B.V. Xamol Consultores Serviços Ltda. Portugal Xamol Consultores Serviços Ltda. BRF Japan KK Japan BRF Japan KK BRF Korea LLC Korea BRF Korea LLC BRF Malaysia Sdn Bhd (j) Malaysia BRF Malaysia Sdn Bhd BRF Shanghai Management Consulting Co. Ltd. China BRF Shanghai Management Consulting Co. Ltd. BRF Shanghai Trading Co. Ltd. China BRF Shanghai Trading Co. Ltd. BRF Singapore PTE Ltd. Singapore BRF Singapore PTE Ltd. BRF Germany GmbH Germany BRF Germany GmbH BRF Holland B.V. The Netherlands BRF Holland B.V. Alimentos Calchaqui Productos 7 S.A. (i) (t) Argentina Alimentos Calchaqui Productos 7 S.A. Campo Austral S.A. (r) (s) Argentina Campo Austral S.A. Eclipse Holding Cöoperatief U.A. (h) The Netherlands Eclipse Holding Cöoperatief U.A. BRF B.V. The Netherlands BRF B.V. BRF Hungary LLC Hungary BRF Hungary LLC BRF Iberia Alimentos SL Spain BRF Iberia Alimentos SL BRF Invicta Ltd. England BRF Invicta Ltd. Invicta Food Products Ltd. England Invicta Food Products Ltd. BRF Wrexham Ltd. England BRF Wrexham Ltd. Invicta Food Group Ltd. (b) England Invicta Food Group Ltd. Invicta Foods Ltd. England Invicta Foods Ltd. Invicta Foodservice Ltd. England Invicta Foodservice Ltd. Universal Meats (UK) Ltd. (b) (e) England Universal Meats (UK) Ltd. BRF Italia SPA Italy BRF Italia SPA Compañía Paraguaya Comercial S.A. (f) Paraguay Compañía Paraguaya Comercial S.A. Campo Austral S.A. (r) (s) Argentina Campo Austral S.A. Itega S.A. (s) Argentina Itega S.A. Eclipse Holding Cöoperatief U.A. (h) The Netherlands Eclipse Holding Cöoperatief U.A. Buenos Aires Fortune S.A. (h) Argentina Buenos Aires Fortune S.A. Cabaña San Nestor S.A. (h) (t) Argentina Cabaña San Nestor S.A. Eporpan S.A. (h) (t) Argentina Eporpan S.A. Campo Austral S.A. (h) (s) Argentina Campo Austral S.A. Degesa Argentina S.A. (h) (t) Argentina Degesa Argentina S.A. Itega S.A. (h) Argentina Itega S.A. Porcinos Cordobeses S.A. (h) (t) Argentina Porcinos Cordobeses S.A. Eclipse Latam Holdings (h) Spain Eclipse Latam Holdings Buenos Aires Fortune S.A. (h) Argentina Buenos Aires Fortune S.A. Campo Austral S.A. (h) (s) Argentina Campo Austral S.A. Cabaña San Nestor S.A. (h) (t) Argentina Cabaña San Nestor S.A. Campo Austral S.A. (h) (s) Argentina Campo Austral S.A. Degesa Argentina S.A. (h) (t) Argentina Degesa Argentina S.A. Eporpan S.A. (h) (t) Argentina Eporpan S.A. Hibridos Argentinos S.A. (h) (t) Argentina Hibridos Argentinos S.A. Indústria Frigorífico Expork S.A. (h) (t) Argentina Indústria Frigorífico Expork S.A. Itega S.A. (h) Argentina Itega S.A. Porcinos Cordobeses S.A. (h) (t) Argentina Porcinos Cordobeses S.A. Porcinos Cordobeses S.A. (h) (t) Argentina Porcinos Cordobeses S.A. Eporpan S.A. (h) (t) Argentina Eporpan S.A. Cabaña San Nestor S.A. (h) (t) Argentina Cabaña San Nestor S.A. Hibridos Argentinos S.A. (h) (t) Argentina Hibridos Argentinos S.A. Porcinos Cordobeses S.A. (h) (t) Argentina Porcinos Cordobeses S.A. Indústria Frigorífico Expork S.A. (h) (t) Argentina Indústria Frigorífico Expork S.A. Federal Foods LLC (c) United Arab Emirates Federal Foods LLC Federal Foods Omã (a) Oman Federal Foods Omã Federal Foods Qatar Qatar Federal Foods Qatar Golden Foods Poultry Limited (d) Thailand Golden Foods Poultry Limited Golden Poultry Siam Limited (d) Thailand Golden Poultry Siam Limited Golden Poultry Siam Limited (d) Thailand Golden Poultry Siam Limited BRF Thailand Limited (d) Thailand BRF Thailand Limited BRF Feed Thailand Limited (d) Thailand BRF Feed Thailand Limited Golden Foods Sales (Europe) Limited (d) England Golden Foods Sales (Europe) Limited Golden Quality Foods Europe BV (d) Thailand Golden Quality Foods Europe BV Golden Quality Foods Netherlands BV (d) Thailand Golden Quality Foods Netherlands BV Golden Foods Siam Europe Limited (b) (d) England Golden Foods Siam Europe Limited Perdigão Europe Lda. Portugal Perdigão Europe Lda. Perdigão International Ltd. Cayman Island Perdigão International Ltd. BFF International Ltd. Cayman Island BFF International Ltd. Highline International (a) Cayman Island Highline International Sadia Chile S.A. Chile Sadia Chile S.A. Sadia Foods GmbH Germany Sadia Foods GmbH BRF Foods LLC Russia BRF Foods LLC SATS BRF Food PTE Ltd. Singapore SATS BRF Food PTE Ltd. BRF Global Namíbia (o) Namibia BRF Global Namíbia Wellax Food Logistics C.P.A.S.U. Lda. Portugal Wellax Food Logistics C.P.A.S.U. Lda. BRF Luxembourg Sarl (r) Luxembourg BRF Luxembourg Sarl BRF Austria GmbH (n) Austria BRF Austria GmbH Establecimiento Levino Zaccardi y Cia. S.A. (a) Argentina Establecimiento Levino Zaccardi y Cia. S.A. K&S Alimentos S.A. (g) Brazil K&S Alimentos S.A. PP-BIO Administração de bem próprio S.A. Brazil PP-BIO Administração de bem próprio S.A. PSA Laboratório Veterinário Ltda. Brazil PSA Laboratório Veterinário Ltda. Sino dos Alpes Alimentos Ltda. (a) Brazil Sino dos Alpes Alimentos Ltda. SHB Comércio e Indústria de Alimentos S.A. (m) Brazil SHB Comércio e Indústria de Alimentos S.A. PR-SAD Administração de bem próprio S.A. Brazil PR-SAD Administração de bem próprio S.A. Quickfood S.A. (u) Argentina Quickfood S.A. Sadia Alimentos S.A. Argentina Sadia Alimentos S.A. Avex S.A. Argentina Avex S.A. Sadia International Ltd. Cayman Island Sadia International Ltd. Sadia Chile S.A. Chile Sadia Chile S.A. Sadia Uruguay S.A. Uruguay Sadia Uruguay S.A. Avex S.A. Argentina Avex S.A. Compañía Paraguaya Comercial S.A. (f) Paraguay Compañía Paraguaya Comercial S.A. Sadia Alimentos S.A. Argentina Sadia Alimentos S.A. Sadia Overseas Ltd. Cayman Island Sadia Overseas Ltd. Sadia Uruguay S.A. Uruguay Sadia Uruguay S.A. SHB Comércio e Indústria de Alimentos S.A. (m) Brazil SHB Comércio e Indústria de Alimentos S.A. UP Alimentos Ltda. Brazil UP Alimentos Ltda. Vip S.A. Empreendimentos e Participações Imobiliárias Brazil Vip S.A. Empreendimentos e Participações Imobiliárias Establecimiento Levino Zaccardi y Cia. S.A. (a) Argentina Establecimiento Levino Zaccardi y Cia. S.A. PSA Laboratório Veterinário Ltda. Brazil PSA Laboratório Veterinário Ltda. Sino dos Alpes Alimentos Ltda. (a) Brazil Sino dos Alpes Alimentos Ltda. (a) Dormant subsidiaries. (b) The wholly-owned subsidiary BRF Global GmbH, started to operate as a trading in the European market and owns 101 direct subsidiaries in Madeira Island, Portugal, with an investment as of December 31, 2016 of R$3,301 (R$4,406 as of December 31, 2015) and a direct subsidiary in Den Bosch, The Netherlands, denominated Qualy 20 with an investment as of December 31, 2016 of R$6,638 (R$8,162 as of December 31, 2015). The whollyowned subsidiary Qualy 5201 B.V. owns 212 subsidiaries in The Netherlands being the amount of this investment as of December 31, 2016 of R$18,234 (R$22,258 as of December 31, 2015). The indirect subsidiary Invicta Food Group Ltd. owns 120 direct subsidiaries in Ashford, England, with an investment of R$112,471 as of December 31, 2016 (R$161,197 as of December 31, 2015). The indirect subsidiary Universal Meats (UK) Ltd owns 99 direct subsidiaries in Ashford, England with an investment of R$37,486 as of December 1, 2016. The indirect subsidiary Golden Foods Siam Europe Ltd (GFE) owns 32 subsidiaries in Ashford. England with an investment of R$114,068 as of December 31, 2016. The purpose of these two subsidiaries is to operate in the European market to increase the Company’s market share, which is regulated by a system of poultry and turkey meat import quotas. (c) The Company owns 49% of the equity interest, permitted by the Federal Law 8/1984, which is effective in the United Arab Emirates. According to the shareholder’s agreement, the Company holds 100% of the economic interest. (d) On January 26, 2016 acquisition of 48.52% of equity interest in Golden Foods Poultry Limited and 48.16% of equity interest in Golden Poultry Siam Limited. The company, according to the shareholder’s agreement, owns substantial part of the economic rights of such entities. In addition, on January 26, 2016, acquisition of 100% of equity interest in Golden Foods Sales (Europe) Limited and Golden Foods Siam Europe Limited. (e) On February 01, 2016, acquisition of 100% of equity interest in Universal Meats (UK) Ltd. (f) On February 25, 2016, acquisition of 100% of equity interest in Compañía Paraguaya Comercial S.A. (g) On March 18, 2016, the Company acquired the remaining equity interest and thus holds 100% of equity interest in K&S Alimentos S.A. (h) On April 13, 2016, acquisition of 50% of equity interest in Eclipse Holding Cöoperatief UA and its subsidiaries. On October 27, 2016, acquisition of 50% of equity interest and thus holds 100% of equity interest. (i) On May 10, 2016, acquisition of 100% of equity interest in Alimentos Calchaquí Productos 7 S.A (j) On June 10, 2016, establishment of BRF Malaysia Snd Bhd with 100% of equity interest. (k) On June 20, 2016, acquisition of 30% of equity interest, becoming the holder of 70% of equity interest, permitted by the Federal Law, which is effective in the Sultanate of Oman. According to the shareholder’s agreement, the Company holds 99% of the economic interest. (l) The Company owns 49% of equity interest, permitted by the Federal Law 8/1984, which is effective in the United Arab Emirates. According to the shareholder’s agreement, the Company holds 100% of the economic interest. (m) On September 01, 2016, establishment of SHB Comércio e Indústria de Alimentos S.A. (n) On September 02, 2016, acquisition of 100% of equity interest in SALEM Beteiligungsverwaltung Siebenundsiebzigste. On November 09, 2016, change the corporate name to BRF Austria GmbH. (o) On September 22, 2016, acquisition of 100% of equity interest in Gazania Investments Three Hundred and Thirty-Three (Pty) Ltd. On October 13, 2016, change the corporate name to BRF Global Namibia. (p) On October 03 ,2016, change the corporate name to BRF Energia S.A. and modification of its corporate purpose, so that it carries out activities of commercialization of electric enegy. (q) On October 04, 2016, acquisition of 70% of equity interest in FFM Further Processing Sdn Bhdl. (r) On October 28, 2016, establishment of BRF Luxemburgo Sarl. (s) On November 01, 2016, change in equity interest in campo Austral. (t) On November 01, 2016, spin-off of the following companies: Alimentos Calchaqui Productos 7 S.A., Cabaña San Néstor S.A., Eporpam S.A., Industria Frigorica Expork S.A., Híbridos Argentinos S.A., Porcinos Cordobeces S.A. and Degesa Argentina S.A., at Campo Austral S.A., and change in equity interest. (u) On December 29, 2016, change in equity interest in Quickfood S.A.
